DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                   DONALD CHARLES CIKAUSKAS,
                           Appellant,

                                    v.

                        STATE OF FLORIDA,
                             Appellee.

                              No. 4D19-2257


                         [December 26, 2019]

   Appeal of order denying rule 3.850 motion from the Circuit Court for
the Nineteenth Judicial Circuit, Martin County; Lawrence M. Mirman,
Judge; L.T. Case No. 43-2012-CF-000344-A.

  Donald Charles Cikauskas, Daytona Beach, pro se.

  No appearance required for appellee.

PER CURIAM.

  Affirmed.

LEVINE, C.J., DAMOORGIAN and GERBER, JJ., concur.

                          *          *          *

  Not final until disposition of timely filed motion for rehearing.